Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1270
                      Lower Tribunal No. 21-819-CC
                          ________________

                       David Friedeberg, et al.,
                                 Appellants,

                                     vs.

                            Jesus Ijalba, Jr.,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Stephanie
Silver, Judge.

     David Friedeberg, in proper person.

      Keystone Law Firm, P.A., Frank Wolland, and Eliezer S. Poupko, for
appellee.


Before FERNANDEZ, C.J., and SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150 (Fla. 1979).